Citation Nr: 0632092	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability from June 7, 1995, through August 
8, 1996.  

2.  Entitlement to a rating higher than 10 percent, prior to 
October 13, 1998, for postoperative residuals of 
chondromalacia of the right patella.  

3.  Entitlement to a rating higher than 40 percent, beginning 
November 1, 1999, for postoperative residuals of 
chondromalacia of the right patella.  

4.  Entitlement to a separate compensable rating for the 
postoperative residual scars from the right patella 
chondromalacia.

5. Entitlement to an increased (compensable) rating for 
postoperative hemorrhoids.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In that decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to a temporary total disability rating based on 
convalescence under the provisions of 38 C.F.R. § 4.30 
(Paragraph 30) after hemorrhoid surgery in 1996.  Further, 
the RO denied a claim for a total disability rating based on 
individual unemployability (TDIU) from June 7, 1995, through 
August 8, 1996.  The RO also denied a claim for a rating 
higher than 10 percent for a right knee disorder and for a 
compensable rating for postoperative hemorrhoids.

More recent decisions in February 1999, April 1999, October 
1999, and June 2000 assigned temporary total disability 
ratings for convalescence under Paragraph 30 (or extensions 
thereof), effective from October 13, 1998, through October 
31, 1999, and then assigned a higher 40 percent schedular 
rating for the veteran's right knee disorder as of November 
1, 1999.  He and his representative have continued to appeal, 
requesting a rating higher than 10 percent prior to the 
Paragraph 30 ratings and a rating higher than 40 percent from 
November 1, 1999 onward.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The Board remanded the claims to the RO in December 2001 for 
further development and consideration.  In an April 2003 
supplemental statement of the case (SSOC), the RO, in part, 
determined the veteran did not file a timely 
notice of disagreement (NOD) within one year of a May 1996 
notification denying a temporary total disability rating for 
convalescence following hemorrhoid surgery in February 1996.  
In a February 2004 decision, on appeal, the Board also 
determined he did not timely appeal the 1996 rating decision.  
So that issue is no longer before the Board.  The February 
2004 decision, however, again remanded the other issues for 
further evidentiary development and to ensure compliance 
with the provisions of the Veterans Claims Assistance Act 
(VCAA).

The case is again before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  On August 7, 1997, the veteran filed a claim for a TDIU 
for the period between June 7, 1995, and August 8, 1996.  

2.  The veteran was not precluded from obtaining and 
retaining substantially gainful employment due to his 
service-connected disabilities for the period between 
June 7, 1995, and August 8, 1996.  

3.  The medical evidence shows that, prior to May 12, 1998, 
the veteran's 
service-connected right knee disability was manifested by 
painful motion, with limitation of extension to 5 degrees and 
limitation of flexion to 90 degrees.  

4.  The medical evidence shows that, between July 1, 1998, 
and October 12, 1998, the veteran's right knee disability was 
manifested by patellofemoral crepitus (grinding), pain, and 
decreased range of motion - from 0 to 90 degrees.  



5.  Resolving all reasonable doubt in his favor, the 
veteran's right knee disability was manifested by pain, 
stiffness, i.e., limitation of flexion to no more than 
65 degrees and limitation of extension to 45 degrees, 
beginning November 1, 1999.

6.  The medical evidence confirms the veteran's right knee 
disability includes superficial residual scars that are 
tender and painful.

7.  The medical evidence shows the veteran's postoperative 
hemorrhoids are manifest by fecal leakage with the daily 
requirement to use absorbent pads.


CONCLUSIONS OF LAW

1.  The veteran was not individually unemployable by reason 
of service-connected disabilities from June 7, 1995, through 
August 8, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 3.400(o), 4.1, 4.16 (2006).  

2.  Prior to May 12, 1998, and between July 1, 1998, and 
October 12, 1998, the criteria were not met for a rating 
greater than 10 percent for the postoperative residuals of 
chondromalacia of the right patella.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Codes 5260, 5261 (2006).   

3.  Beginning November 1, 1999, the criteria were met for a 
higher 50 percent rating for the postoperative residuals of 
chondromalacia of the right patella.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5261 (2006).   

4.  The criteria also are met for a separate 10 percent 
rating for the postoperative residual scars from the right 
patella chondromalacia.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, and 
4.118, Code 7804 (2006).   

5.  The criteria are met, as well, for a higher 30 percent 
rating for the postoperative hemorrhoids.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.10, and 4.114, Code 7332 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of February and November 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through April 2003 have been 
obtained and he was provided several VA compensation 
examinations, including to assess the severity of his right 
knee disability and postoperative hemorrhoids.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA, to 
the extent possible, provide content-complying VCAA notice 
before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claims in May 1998, before sending 
the veteran VCAA letters in February and November 2004.  But 
keep in mind that initial May 1998 decision was before 
the VCAA even existed - which did not occur until more than 
two years later, in November 2000.  Moreover, the Board 
remanded this case to the RO in February 2004, partly to 
ensure compliance with the VCAA, and after sending 
the veteran the February 2004 VCAA letter to comply with the 
Board's remand directive, the RO readjudicated his claims in 
the September 2005 SSOC based on any additional evidence that 
had been received since the initial rating decision 
in question, statement of the case (SOC), and prior SSOCs.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are all essentially for 
higher ratings, rather than for service connection (which has 
been granted).  But even so, as mentioned, he was provided 
notice of what type of information and evidence was needed to 
substantiate his claims for higher ratings, including on 
basis of a TDIU.  And although he was not provided notice of 
the type of evidence necessary to establish an effective date 
if these claims are granted, the issues themselves delineate 
the appropriate effective dates, except for the issues that 
relate to the scars and hemorrhoids.  And since the Board is 
granting higher ratings for those disabilities, the RO will 
have an opportunity to provide the veteran with appropriate 
notice concerning the effective dates to be assigned prior to 
effectuating the Board's grant.  So going ahead and 
adjudicating these claims, since the outcome is favorable, is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

TDIU

On August 7, 1997, the RO received a statement from the 
veteran claiming "entitlement to total evaluation for 
industrial impairment from June 7, 1995 through August 8, 
1996, due to [service-connected] right leg [disability]."  
The RO construed the statement as a claim for a TDIU for the 
stated period.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).  

A TDIU is in the nature of an increased rating.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The laws and regulations provide that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

So in summary, the above-cited laws, regulations, and Court 
precedent indicate a TDIU may be assigned beginning up to one 
year prior to the date of receipt of the veteran's claim if 
the evidence shows that total disability began during that 
period.  If he became totally disabled more than one year 
prior to receipt of his claim, however, the effective for the 
total rating cannot be earlier than the date of receipt of 
his claim.  

During the period from June 7, 1995, and August 8, 1996, 
service connection was in effect for postoperative residuals 
of chondromalacia of the right patella, rated 10 percent, for 
residuals of a right ankle sprain, rated zero percent, and 
for postoperative hemorrhoids, rated zero percent.  
Obviously, the percentage criteria of 38 C.F.R. § 4.16(a) 
were not met.  Nevertheless, a TDIU may still be assigned if 
the evidence shows that the veteran was unemployable during 
that period due to service-connected disability.  See 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

In this particular case at hand, the veteran did not file his 
TDIU claim until more than a year after he asserts he 
initially became totally disabled, although just within a 
year of when he claims this disablement ended.  In any event, 
there is no competent evidence, i.e., medical evidence, 
indicating his service-connected disabilities, primarily his 
right knee disability, rendered him unemployable during this 
period in question.  He has submitted no evidence from an 
employer to the effect that his service-connected 
disabilities prevented him from working during that period.  
In fact, a VA examiner who reviewed the file in 
September 2005 specifically commented there was no medical 
evidence the veteran's right knee or other service-connected 
disabilities prevented him from being employed between June 
7, 1995, and August 8, 1996.  Therefore, because there is no 
evidence that the veteran was unemployable due to service-
connected disability during the pertinent period, the 
criteria for assignment of a TDIU for the claimed period of 
time are not met.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2006).  

For the foregoing reasons, the claim for a total disability 
rating based on individual unemployability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Accordingly, the veteran's claim for a total disability 
rating based on individual unemployability due to service-
connected disability from June 7, 1995, through August 8, 
1996, is denied.  

Increased rating for postoperative residuals of 
chondromalacia of the right patella, prior to October 13, 
1998

The veteran filed his claim for an increased rating for his 
right knee disability in September 1997.  

The record shows that, prior to October 13, 1998, a 10 
percent rating was in effect for postoperative residuals of 
chondromalacia patella of the right knee.  However, a rating 
decision in February 1999 assigned a temporary total 
disability rating for convalescence following surgery, 
effective from the date of the surgery on the veteran's right 
knee on May 12, 1998, through June 30, 1998.  So, in reality, 
there are two periods for consideration for a rating greater 
than 10 percent: (1) prior to May 12, 1998, and (2) from July 
1, 1998, through October 12, 1998.  

A number of diagnostic codes are potentially applicable in 
this case.  A 20 percent evaluation may be assigned for 
limitation of flexion of the leg to 30 degrees.  Limitation 
to 45 degrees warrants a 10 percent rating.  A noncompensable 
evaluation is to be assigned for limitation of flexion to 
60 degrees or more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The veteran submitted an Absence Analysis record from his 
employer for 1996 that indicates he was in Leave Without Pay 
status for two weeks during October 1996.  The record does 
not reflect the cause of the absence, however.  

At the time of a VA compensation examination in October 1997, 
the veteran reported having pain in his right knee on flexion 
to 90 degrees, but no pain on extension.  On examination, 
there was tenderness to palpation along the right patella.  
Extension of the knee was possible to 5 degrees, and the 
veteran was able to flex the knee to 90 degrees, with pain at 
that point.  The examiner noted that the veteran did not walk 
with a limp; his gait was normal.  

VA clinic notes dated from August 1997 through February 1998 
reflect similar symptoms and clinical findings.  

The medical evidence clearly shows that, prior to May 12, 
1998, the only relevant manifestation due to the veteran's 
service-connected right knee was painful motion, with 
limitation of extension to 5 degrees and limitation of 
flexion to 90 degrees.  There was no indication of any 
instability.  No examiner specifically commented on any 
additional disability that might be present on prolonged use 
or during flare-ups, nor did the veteran complain of any such 
additional symptoms.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that the provisions of the Rating Schedule do 
not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups).  

Just prior to arthroscopic surgery on the veteran's right 
knee in May 1998, it was noted that he had continued pain 
throughout the knee.  The examiner stated that the tibial 
tubercle was prominent, but that the knee was "not 
incredibly tender."  Medial and lateral joint line 
tenderness was noted, however, as well as patellofemoral 
pain.  The knee was reported to be stable.  

In light of evidence of limitation of extension of the right 
knee to 5 degrees during the stated period, the Board finds 
that a 10 percent rating is warranted under Code 5261.  
Although some limitation of flexion was reported, the degree 
of limitation did not warrant a compensable rating on that 
basis under Code 5260.  Lacking medical evidence of any 
recurrent subluxation or instability, the criteria for a 
compensable rating under Code 5257 were also not met.  
Therefore, the Board concludes that, prior to May 12, 1998, 
no more than a 10 percent rating was warranted under the 
provisions of the rating schedule.  

The record does not contain any notations by examiners 
between July 1, 1998, and October 13, 1998, that describe 
clinical findings regarding the veteran's right knee.  

At the time of the veteran's hospitalization for removal of 
his right patella in October 1998, it was noted that he had a 
history of patellofemoral symptoms.  The examiner indicated 
that there was patellofemoral crepitus and grind, and 
decreased range of motion, from 0 to 90 degrees.  Lower 
extremity muscle strength was noted to be 4/5.  

Although the RO has obtained all of the treatment records 
from the VA facilities where the veteran was treated for his 
right knee disability, the record does not contain any other 
documentation of the status of his right knee between July 1, 
1998, and October 12, 1998.  

The veteran was examined by two VA physicians in December 
2004 and September 2005.  Although asked to comment on the 
functional loss in the knee on prolonged use or during flare-
ups prior to May 1999, both examiners declined to do so, 
indicating that such comment would be speculative.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence shows that, between July 1, 1998, and October 
12, 1998, the veteran's right knee disability was manifested 
by patellofemoral crepitus and grind, pain, and decreased 
range of motion, from 0 to 90 degrees.  The Board finds that 
those symptoms and clinical findings are commensurate with 
not more than a 10 percent rating under any applicable 
diagnostic code.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  The record does 
not reflect marked interference with employment, even though 
he was reported on leave without pay for two weeks in October 
1996.  He has submitted no evidence of excessive time off 
from work due to the disability or of concessions made by his 
employer because of his right knee disability.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Because a 10 percent rating was in effect for the veteran's 
right knee disability prior to May 12, 1998, and from July 1, 
1998, through October 12, 1998, the Board concludes that an 
increased rating for those periods was not warranted.  

For all the foregoing reasons, the claim for a rating greater 
than 10 percent must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Increased rating for postoperative residuals of 
chondromalacia of the right patella, beginning November 1, 
1999

As set forth above, the veteran underwent surgery on his 
right knee in October 1998.  The RO assigned a temporary 
total disability rating, effective from the date of that 
surgery and extended that rating through October 31, 1999.  
It should be noted that the one year of convalescence 
benefits is the maximum provided by 38 C.F.R. § 4.30 (2006).  
Effective from November 1, 1999, the RO assigned a 40 percent 
rating for the disability.  

The same diagnostic codes set forth above remain applicable.  
However, it should also be noted that the Court has held that 
separate evaluations for different manifestations due to a 
disability do not violate the prohibition against pyramiding, 
38 C.F.R. § 4.14 (2006).  The critical element is that none 
of the symptomatology for any rating is duplicative of or 
overlapping with the symptomatology for any other rating.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

A March 2000 statement by a VA physician indicates that, in 
April 1999, the veteran still had pain in the right knee and 
problems with strength in that leg, and required continued 
physical therapy and use of a knee brace when walking, 
keeping the knee in full extension.  In October 1999, an 
examiner indicated that the veteran complained of increased 
pain with activity and of the knee giving way 20 times a day, 
aggravated by kinesiotherapy.  Range of motion was described 
as 0 to 40 degrees, with pain at extreme flexion.  The knee 
was noted to be stable to varus and valgus stress, and 
anterior and posterior stress.  The knee was tender to 
palpation at the tibial tubercle and tendon.  The examiner 
noted that the veteran did not want injection, arthroscopy, 
or fusion of the knee.  

The VA clinic records indicate that the veteran was seen on 
numerous occasions between October 1999 and April 2003 for 
complaints unrelated to the veteran's right knee disability.  
No examiner during that period noted any specific complaints 
or abnormal clinical findings relative to the veteran's right 
knee.  

A VA compensation examination was conducted in August 2002.  
The veteran reported that his symptoms were actually worse 
since his October 1998 surgery, with constant knee pain and 
tenderness, continued problems with the knee giving way on 
walking, sometimes even while wearing a knee brace, and 
difficulty going up and down stairs and getting out of a 
chair.  On examination, right knee extension was full, with 
limitation of flexion to 65 degrees.  No crepitance was noted 
on movement.  The examiner also recorded some atrophy of the 
right thigh and calf muscles.  No subluxation or evidence of 
instability was detected.  The examiner indicated that he was 
unable to comment on any fatigability or incoordination prior 
to May 1999.  He was also unable to comment on any current 
exacerbation of the veteran's symptoms that might be caused 
by flare-ups.  He stated, however, that there had been 
definite deterioration in function since the veteran's 
October 1998 surgery.  

VA orthopedic examinations were conducted in December 2004 
and September 2005, pursuant to the Board's remand in 
February 2004.  Both examiners reviewed the claims file and 
discussed the history of the veteran's right knee disability 
in some detail.  

The December 2004 examiner noted the veteran's report that, 
since 1999, he had experienced increasing pain, characterized 
as 5-6/10, and weakness in his knee, and that it would 
actually give out every few steps; he often wore a brace on 
the knee.  The veteran also reported having severe tenderness 
over the tibial tubercle and along the scars about his knee.  
In addition, he stated that his knee would swell up at least 
once a day; he denied any locking.  The veteran also denied 
any history of dislocation or recurrent subluxation and he 
did not report any history of flare-ups, although the pain 
would increase with increasing activity; he indicated, 
however, that he was able to walk as much as he wanted to.  
Based on the veteran's reported history, the examiner stated 
that he did have some "unfavorable" fatigability.  It was 
noted that the veteran was then unemployed.  On examination, 
passive range of motion of the right knee was possible from 0 
to 120 degrees before being limited by pain.  Active range of 
motion, however, was limited to 45 degrees of extension and 
100 degrees of flexion.  Strength was 3/5 in extension and 4-
/5 for flexion.  The examiner noted a 1+ opening with varus 
stress, but other tests for instability were normal.  His 
assessment was that the veteran had weakness and very mild 
instability of the right knee, post-patellectomy, with mild 
degenerative joint disease.  The examiner also noted that a 
March 1999 report showed that active range of motion of the 
knee was possible from 30 to 90 degrees, indicating that 
extension ability had subsequently worsened, whereas flexion 
had improved somewhat.  

The September 2005 examiner listed essentially similar 
symptomatology, noting that the veteran had worked full-time 
since November 2004 as a construction supervisor and had not 
missed any time since returning to work.  The examiner noted, 
however, that the veteran could not kneel, squat, or run, and 
could stand for approximately 90 minutes or sit for 
approximately 30 minutes before having to change positions.  
He could walk comfortably for less than half a block before 
having to rest.  On examination, the tibial tubercle was 
tender to palpation.  Passive range of motion of the right 
knee was possible from 0 to 130 degrees, with "pain in all 
ranges of motion."  On active range of motion testing, there 
was a 30 degree extension lag.  The veteran flexed his knee 
in an awkward and strange posturing; active flexion was 
possible to 75 degrees.  On repetitive flexion and extension, 
flexion increased to 80 degrees, although the veteran 
complained of pain and fatigue on the third attempt.  The 
examiner noted that there was no evidence of instability or 
effusion.  Strength of extension was 3/5 and strength of 
flexion was 4/5.  The examiner commented that the veteran did 
complain of episodes of locking, which appeared to be slight, 
but no locking was demonstrated on examination.  Finally, he 
stated that he could not comment on whether flare-ups or 
repeated use of the knee over time could significantly limit 
the veteran's functional ability.  

The Board notes that, although the December 2004 examiner 
reported slight instability of the right knee, previous 
examiners and the September 2005 examiner specifically 
indicated that there was no evidence of instability.  No 
examiner has noted any recurrent subluxation.  Weighing all 
of the evidence, the Board finds that any instability that 
may be present is negligible and that, therefore, a 
compensable rating under Code 5257 is not warranted.  

Although flexion of the right knee was noted in October 1999 
to be limited to 30 degrees by pain, no examiner since 
November 1999 - the applicable time period - has reported 
any limitation of flexion to less than 65 degrees, including 
due to pain.  Therefore, the Board finds that the criteria 
for a compensable rating under Code 5260 are not met.  

The veteran's reported ability to extend his right knee has 
varied considerably in recent years.  In March 1999, 
extension was limited to 30 degrees, whereas in October 1999 
and August 2002, extension was reported as normal.  The 
December 2004 examiner, however, noted limitation of active 
extension to 45 degrees, although the September 2005 examiner 
again reported that extension was limited to 30 degrees.  
Diagnostic Code 5261 provides for a 40 percent evaluation for 
limitation to 30 degrees and a 50 percent rating for 
limitation to 45 degrees.  

In this regard, the Board also notes that both recent VA 
examiners have reported some degree of weakness of the knee, 
with daily episodes of giving way, fatigability, and 
increased pain on repeated use.  The United States Court of 
Appeals for Veterans Claims (Court) held in DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the provisions of the Rating 
Schedule do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  In addition, the Court stressed that, 
because disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  

Considering all of the veteran's reported symptoms and the 
noted clinical findings in light of DeLuca, and resolving all 
doubt in the veteran's favor, the Board finds that a 50 
percent rating under the provisions of Code 5261 is warranted 
for the period subsequent to November 1, 1999.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.71a, Code 5261.  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  Although he has been 
hospitalized for treatment of his right knee disability 
multiple times in recent years, temporary total disability 
ratings under 38 C.F.R. § 4.30 have been assigned, reflecting 
the required periods of convalescence.  Neither does the 
record reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability since November 1, 1999, or of concessions made 
by his employer because of his right knee disability.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1); see also Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Scars

As noted above, separate evaluations for different 
manifestations due to a disability do not violate the 
prohibition against pyramiding.  The critical element is that 
none of the symptomatology for any rating is duplicative of 
or overlapping with the symptomatology for any other rating.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

The record shows that the veteran has had multiple 
arthroscopic procedures on his right knee, as well as two 
open procedures, including a patellectomy in October 1998.  

A VA examiner in March 1999 noted the presence of a number of 
right knee scars, including a vertical scar and a transverse 
scar over the kneecap, and indicated that the scars were well 
healed, without further comment.  

An August 8, 2002, VA examiner described the scars as 
follows: (1) a 14cm midline longitudinal scar extending from 
just superior to the tibial tubercle to the proximal aspect 
of the thigh; that scar was flat and was very tender to the 
touch; (2) a U-shaped scar on the anterior aspect extending 
from medial to lateral, measuring 15cm; that scar was also 
flat and tender; (3) a 1.5cm scar overlying the tibial 
tubercle that was very tender to the touch.  There was no 
evidence of ulceration of any scar and they did not appear to 
be adherent to any underlying structures.  

The December 2004 VA orthopedic examiner also noted the scars 
and indicated that they were tender and painful, but showed 
no signs of ulceration, poor healing, or vascular 
difficulties; function of the knee did not appear to be 
affected by the scarring.  The September 2005 VA examiner 
similarly described the veteran's right knee scars, and 
stated that there was no adherence to the subcutaneous 
tissues and no effect on the function of the knee.  

Under Diagnostic Code 7801, scars, other than on the head, 
face, or neck, that are deep or that cause limitation of 
motion warrant a 10 percent evaluation for an area or areas 
that exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

Because there is no evidence that the veteran's right knee 
scars are deep or hinder function of the knee, a compensable 
rating under the provisions of Code 7801 or Code 7805 is not 
warranted.  Further, because the scars do not come anywhere 
close to covering 144 square inches in area, a compensable 
rating under the provisions of Code 7802 is also not 
warranted.  Also, because the evidence shows that the right 
knee scars are well healed and superficial, a compensable 
rating under the provisions of Code 7803 is similarly not 
warranted.  

However, because VA examiners beginning with the August 8, 
2002, VA examination have all indicated that the veteran's 
right knee scars are tender and painful to palpation, the 
Board concludes that a separate 10 percent rating should be 
assigned under Code 7804.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The Board notes that VA revised the criteria for evaluating 
skin disorders, effective August 30, 2002.  The criteria set 
forth above are those that became effective on that date.  
However, a compensable rating for the veteran's right knee 
scars was also not warranted under the applicable criteria 
that were previously in effect, except for old Code 7804, 
which similarly provided for a 10 percent rating (and no 
higher) for superficial scars that were tender and painful on 
objective demonstration.  Thus, old Code 7804, in effect 
prior to August 30, 2002, is also applicable to the facts of 
this case, warranting a 10 percent rating for the scars.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his right knee scars since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his right knee scars.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In summary, resolving all doubt in the veteran's favor, the 
Board concludes that the criteria for a separate 10 percent 
rating for scars as postoperative residuals of chondromalacia 
of the right patella are met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102 (2006) and 4.118, Code 7804 (2002).  

Hemorrhoids 

External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures warrants a 20 
percent rating.  A 10 percent evaluation is assigned for 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For mild or moderate hemorrhoids, a 0 percent rating is 
warranted.  Code 7336.  

With complete loss of anal sphincter control, a 100 percent 
rating is assigned.  A 60 percent evaluation is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  Occasional involuntary bowel movements, 
necessitating wearing of pad warrants assignment of a 30 
percent rating.  A 10 percent evaluation is appropriate for 
constant slight, or occasional moderate leakage.  Where the 
impairment is healed or slight, without leakage, a 0 percent 
rating is assigned.  Code 7332.  

A VA examiner in October 1997 noted that the veteran had 
undergone an external hemorrhoidectomy and sphincterotomy in 
February 1996.  The veteran indicated to the VA examiner that 
he had no real bleeding, but he did have pain when 
constipated.  He also reported that he would be incontinent 
into his underwear at least once or twice a week after he 
would eat; he would notice that he had a streak in his 
underwear and would have to change it.  On examination, the 
anal sphincter was lax.  There was no evidence of leakage and 
no palpable hemorrhoids

On VA compensation examination in August 2002, the veteran 
reported that he experienced slight to moderate fecal 
leakage, although he denied using absorbent pads.  He 
indicated that he usually had blood in the stool and that he 
continued to have flare-ups of the hemorrhoids.  The veteran 
stated that he always had rectal pain and soreness.  He 
reported that he had not had any medical follow-up since the 
February 1996 surgery.  The veteran denied any involuntary 
bowel movements, necessitating wearing a pad.  On 
examination, there were irreducible external hemorrhoids at 
two positions and also palpable internal hemorrhoids.  The 
hemorrhoids were not large or bleeding, however.  Sphincter 
tone was lax, but there was no evidence of fecal leakage.  
Testing for occult blood was negative.  No anal fissure was 
present.  The examination was painful, reportedly due to 
recent flare-up.  

The veteran underwent another VA compensation examination in 
December 2004.  He reported at that time that he had poor 
sphincter control and experienced daily fecal leakage 
requiring two pads per day.  There was no current bleeding or 
thrombosed hemorrhoids.  On examination, the anus was 
enlarged and there was poor sphincter control.  No 
hemorrhoids or anal fissure was detected.  There was no sign 
of anemia.  

In September 2005, the veteran reported to a VA examiner that 
he had daily fecal leakage requiring two pads per day.  On 
examination, the anus was enlarged, with poor tone.  But 
there was no evidence of fecal leakage, bleeding, anemia, 
anal fissure, or hemorrhoids.  The examiner's was 
postoperative residuals of the hemorrhoidectomy and 
sphincterotomy, requiring two pads per day.  

The above VA examiners indicated that the veteran had 
received no medical treatment or follow-up for his hemorrhoid 
disability since the 1996 surgery.  

Although the August 2002 examiner reported irreducible 
external hemorrhoids and noted the veteran's report of flare-
ups of the hemorrhoids, no other examiner has noted any 
hemorrhoids at all.  Therefore, the Board concludes that the 
veteran's hemorrhoids are at most of moderate severity.  
Accordingly, a compensable evaluation is not warranted under 
the provisions of Code 7336.  

However, although no recent examiner detected any fecal 
leakage at the time of his examination, each of the examiners 
has noted a lax anal sphincter and more importantly, since 
August 2002, has endorsed the veteran's report of such 
leakage, which, since at least December 2004, has required 
the daily use of absorbent pads.  In essence, the examiners 
determined that, in light of their clinical findings, the 
veteran's report of fecal leakage with the daily requirement 
for the use of absorbent pads was credible.  

Resolving all doubt in the veteran's favor, the Board 
concludes that the criteria for a 30 percent rating under the 
provisions of Code 7332 are met and that such a rating should 
be assigned.  

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has received any for treatment of 
his hemorrhoids since February 1996.  Neither does the record 
reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his hemorrhoids.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); see Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability from June 7, 1995, 
through August 8, 1996, is denied.  

A rating higher than 10 percent for postoperative residuals 
of chondromalacia of the right patella, prior to October 13, 
1998, is denied.  

A 50 percent rating for postoperative residuals of 
chondromalacia of the right patella, beginning November 1, 
1999, is allowed, subject to the law and regulations 
governing the award of monetary benefits.  



A separate 10 percent rating for postoperative residuals of 
chondromalacia of the right patella based on impairment due 
to scars is allowed, subject to the law and regulations 
governing the award of monetary benefits.  

A 30 percent rating for postoperative hemorrhoids is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.  





____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


